            Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RYAN PFLIPSEN,                              )
                                            )
       Plaintiff,                           )
                                            )       CIVIL ACTION
vs.                                         )
                                            )       FILE No. 5:21-cv-225
NEW ECKHERT SQUARE, LTD,                    )
d/b/a ECKHERT SQUARE,                       )
                                            )
       Defendant.                           )

                                       COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant NEW ECKHERT SQUARE, LTD d/b/a

ECKHERT SQUARE, pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                      JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                          PARTIES

       2.       Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                                1
            Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 2 of 20




(Bexar County).

       3.       Plaintiff is disabled as defined by the ADA.

       4.       Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.       Plaintiff uses a wheelchair for mobility purposes.

       6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.       Defendant NEW ECKHERT SQUARE, LTD d/b/a ECKHERT SQUARE

(hereinafter “ECKHERT SQUARE”) is a Texas for profit corporation that transacts

business in the state of Texas and within this judicial district.

       8.       ECKHERT SQUARE may be properly served with process via its

registered agent for service, to wit: Maurice Huey, 4531 NW Loop 410, San Antonio,

Texas 78229.

                                FACTUAL ALLEGATIONS

                                               2
            Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 3 of 20




       9.       On or about November 19, 2020, Plaintiff was a customer at “New Asia

Chinese Restaurant” a business located at 7530 Bandera Road, San Antonio, Texas

78238, referenced herein as the “New Asia.”

       10.      ECKHERT SQUARE is the owner or co-owner of the real property and

improvements that the New Asia is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.      Plaintiff lives approximately 6 miles from the New Asia and Property.

       12.      Plaintiff’s access to the business(es) located at 7530 Bandera Road, San

Antonio, Bexar County Property Identification number 68715 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the New Asia and Property, including those set forth in this

Complaint.

       13.      Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.      Plaintiff intends to revisit the New Asia and Property to purchase goods

                                             3
         Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 4 of 20




and/or services.

       15.     Plaintiff travelled to the New Asia and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the New Asia

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the New Asia and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to

                                             4
         Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 5 of 20




              lesser service, programs, activities, benefits, jobs, or other
              opportunities; and

       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The New Asia is a public accommodation and service establishment.

       22.    The Property is a public accommodation and service establishment.


                                              5
         Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 6 of 20




       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The New Asia must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the New

Asia and the Property in his capacity as a customer of the New Asia and Property and as

an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the New Asia and Property that preclude and/or limit his access to

the New Asia and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the New Asia and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the New Asia and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

                                             6
         Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 7 of 20




his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the New Asia and Property that preclude and/or limit his access to

the New Asia and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.     Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the New Asia and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.     Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the New Asia and Property, including those specifically set forth herein, and

make the New Asia and Property accessible to and usable by Plaintiff and other persons

with disabilities.

       31.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the New Asia and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the New

Asia and Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:



                                             7
  Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 8 of 20




(i) Near Unit 270, the access aisle to the accessible parking space is not level due

    to the presence of an accessible ramp in the access aisle in violation of section

    502.4 of the 2010 ADAAG standards. This violation would make it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(ii) Near Unit 270, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards.            This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

(iii)   Near Unit 270, due to a failure to enact a policy of proper maintenance,

    there is grass growing in the access aisle and accessible ramp. As a result, the

    ground surfaces of the access aisle and accessible ramp have vertical rises in

    excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

    broken or unstable surfaces or otherwise fail to comply with Section 302, 303

    and 502.3 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to access the units of the Property.

(iv)    Near Unit 270, the Property has an accessible ramp leading from the

    accessible parking space to the accessible entrances with a slope exceeding

    1:12 in violation of section 405.2 of the 2010 ADAAG standards. This

    violation would make it dangerous and difficult for Plaintiff to access the units

    of the Property.



                                        8
  Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 9 of 20




(v) Near Unit 270, the accessible parking space has a slope in excess of 1:48 in

    violation of section 502.4 of the 2010 ADAAG standards and is not level. This

    violation would make it dangerous and difficult for Plaintiff to exit and enter

    their vehicle while parked at the Property.

(vi)    Near Unit 270, the access aisle of the accessible parking space that has

    vertical rises exceeding ¼ inch in height (not due to foliage) and is in violation

    of section 303.2 and 502.4 of the 2010 ADAAG standards. This violation

    would make it dangerous and difficult for Plaintiff to exit and enter their

    vehicle while parked at the Property.

(vii)   Near Unit 270, there is a vertical rise exceeding ¼ inch in height at the base

    of the accessible ramp in violation of Section 303.2 and 405.4 of the 2010

    ADAAG standards. This violation would make it dangerous and difficult for

    Plaintiff to access public features of the Property.

(viii) Near Unit 270, the accessible parking space is missing an identification

    sign in violation of section 502.6 of the 2010 ADAAG standards. This

    violation would make it difficult for Plaintiff to locate an accessible parking

    space.

(ix)    Near Unit 270, the accessible ramp side flares have a slope in excess of

    1:10 in violation of section 406.3 of the 2010 ADAAG standards. This

    violation would make it dangerous and difficult for Plaintiff to access the units

    of the Property.



                                       9
 Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 10 of 20




(x) Near Unit 270, due to a policy of not having parking stops for the parking

    spaces directly in front of the exterior access route, cars routinely pull up all

    the way to the curb and the "nose" of the vehicle extends into the access route

    causing the exterior access route to routinely have clear widths below the

    minimum thirty-six (36") inch requirement specified by Section 403.5.1 of the

    2010 ADAAG Standards. This violation made it dangerous and difficult for

    Plaintiff to access exterior public features of the Property.

(xi)    Near Unit 270, due to a policy of not having parking stops for the parking

    spaces directly in front of the exterior access route, cars routinely pull up all

    the way to the curb and the "nose" of the vehicle extends into the access route

    as a result, in violation of section 502.7 of the 2010 ADAAG Standards,

    parking spaces are not properly designed so that parked cars and vans cannot

    obstruct the required clear width of adjacent accessible routes.

(xii)   Near Unit 270, due to a policy of not having parking stops for the parking

    spaces directly in front of the exterior access route, cars routinely pull up all

    the way to the curb and the "nose" of the vehicle extends into the access route

    as a result, parked vehicles block the accessible route leading from this

    accessible parking space and therefore the accessible parking space located

    near Unit 270 lacks an accessible route in violation of section 208.3.1 of the

    2010 ADAAG Standards. This violation would make it difficult for Plaintiff to

    visit the units of the Property when parked at this location.



                                       10
 Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 11 of 20




(xiii) Near New Asia Chinese Restaurant, due to a failure to enact a policy of

   proper maintenance, the two accessible parking spaces are not adequately

   marked in that it is difficult to determine the dimensions of the accessible

   parking space due to faded lines and is in violation of section 502.1 of the 2010

   ADAAG standards. This violation would make it difficult for Plaintiff to locate

   an accessible parking space.

(xiv) Near New Asia Chinese Restaurant, the two accessible parking spaces have

   vertical rises exceeding ¼ inch in height, are not level and therefore in

   violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to exit and enter

   their vehicle while parked at the Property.

(xv)   Near New Asia Chinese Restaurant, the access aisle has vertical rises

   exceeding ¼ inch in height, and is in violation of section 303.2 and 502.4 of

   the 2010 ADAAG standards. This violation would make it dangerous and

   difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xvi) Near New Asia Chinese Restaurant, the access aisle to the accessible

   parking spaces is not level due to the presence of an accessible ramp in the

   access aisle in violation of section 502.4 of the 2010 ADAAG standards. This

   violation would make it dangerous and difficult for Plaintiff to exit and enter

   their vehicle while parked at the Property.



                                     11
 Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 12 of 20




(xvii) Near New Asia Chinese Restaurant, the accessible curb ramp is improperly

   protruding into the access aisle of the accessible parking spaces in violation of

   section 406.5 of the 2010 ADAAG Standards. This violation would make it

   difficult and dangerous for Plaintiff to exit/enter their vehicle.

(xviii) Near New Asia Chinese Restaurant, the side flares of the accessible ramp

   protrude into the accessible parking spaces in violation of section 502.4 of the

   2010 ADAAG standards. This violation would make it difficult for Plaintiff to

   enter and exit the vehicle if parked in this location.

(xix) Near New Asia Chinese Restaurant, there is a vertical rise exceeding ¼

   inch in height at the base of the accessible ramp in violation of Section 303.2

   and 405.4 of the 2010 ADAAG standards. This violation would make it

   dangerous and difficult for Plaintiff to access public features of the Property.

(xx)   Near New Asia Chinese Restaurant, the Property has an accessible ramp

   leading from the accessible parking space to the accessible entrances with a

   slope exceeding 1:12 in violation of section 405.2 of the 2010 ADAAG

   standards. This violation would make it dangerous and difficult for Plaintiff to

   access the units of the Property.

(xxi) Near New Asia Chinese Restaurant, the accessible ramp side flares have a

   slope in excess of 1:10 in violation of section 406.3 of the 2010 ADAAG

   standards. This violation would make it dangerous and difficult for Plaintiff to

   access the units of the Property.



                                       12
 Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 13 of 20




(xxii) At the southwestern end of the Property, near the main sign, there are two

   accessible parking spaces that are missing identification signs in violation of

   section 502.6 of the 2010 ADAAG standards. This violation would make it

   difficult for Plaintiff to locate an accessible parking space.

(xxiii) At the southwestern end of the Property, near the main sign, the two

   accessible parking spaces have vertical rises exceeding ¼ inch in height, are

   not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

   ADAAG standards. This violation would make it dangerous and difficult for

   Plaintiff to exit and enter their vehicle while parked at the Property.

(xxiv) At the southwestern end of the Property, near the main sign, the access aisle

   to the accessible parking spaces is not level due to the presence of an

   accessible ramp in the access aisle in violation of section 502.4 of the 2010

   ADAAG standards. This violation would make it dangerous and difficult for

   Plaintiff to exit and enter their vehicle while parked at the Property.

(xxv) At the southwestern end of the Property, near the main sign, the accessible

   curb ramp is improperly protruding into the access aisle of the accessible

   parking spaces in violation of section 406.5 of the 2010 ADAAG Standards.

   This violation would make it difficult and dangerous for Plaintiff to exit/enter

   their vehicle.

(xxvi) At the southwestern end of the Property, near the main sign, due to a policy

   of not having parking stops for the parking spaces directly in front of the

   exterior access route, cars routinely pull up all the way to the curb and the

                                      13
 Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 14 of 20




   "nose" of the vehicle extends into the access route causing the exterior access

   route to routinely have clear widths below the minimum thirty-six (36") inch

   requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

   violation would make it dangerous and difficult for Plaintiff to access exterior

   public features of the Property.

(xxvii) At the southwestern end of the Property, near the main sign, due to a policy

   of not having parking stops for the parking spaces directly in front of the

   exterior access route, cars routinely pull up all the way to the curb and the

   "nose" of the vehicle extends into the access route as a result, in violation of

   section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

   designed so that parked cars and vans cannot obstruct the required clear width

   of adjacent accessible routes.

(xxviii)     At the southwestern end of the Property, near the main sign, due to a

   policy of not having parking stops for the parking spaces directly in front of the

   exterior access route, cars routinely pull up all the way to the curb and the

   "nose" of the vehicle extends into the access route as a result, parked vehicles

   block the accessible route leading from this accessible parking space and

   therefore the accessible parking space located near Unit 270 lacks an

   accessible route in violation of section 208.3.1 of the 2010 ADAAG Standards.

   This violation would make it difficult for Plaintiff to visit the units of the

   Property when parked at this location.



                                      14
     Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 15 of 20




    (xxix) At the southwestern end of the Property, near the main sign, the side flares

        of the accessible ramp protrude into the accessible parking spaces in violation

        of section 502.4 of the 2010 ADAAG standards. This violation would make it

        difficult for Plaintiff to enter and exit the vehicle if parked in this location.

    (xxx) Inside New Asia Chinese Restaurant, the to-go/take-out counter lacks any

        portion of the counter that has a maximum height of 36 (thirty-six) inches from

        the finished floor in violation of section 904.4 of the 2010 ADAAG standards,

        all portions of the to-go/take-out counter exceed 36 (thirty-six) inches in height

        from the finished floor. This violation would make it difficult for Plaintiff to

        properly transact business at the Property.

    (xxxi) Defendants fail to adhere to a policy, practice and procedure to ensure that

        all facilities are readily accessible to and usable by disabled individuals.

NEW ASIA CHINESE RESTAURANT RESTROOMS

    (i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

        2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

        disabled individual to locate accessible restroom facilities.

    (ii) Restrooms have a sink with inadequate knee and toe clearance in violation of

        section 306 of the 2010 ADAAG standards. This would make it difficult for

        Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

    (iii)   The actionable mechanism of the paper towel dispenser in the restroom is

        located higher than 48 inches from the finished floor, which is outside the

        prescribed vertical reach ranges set forth in section 308.2.1 of the 2010

                                            15
 Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 16 of 20




    ADAAG standards. This would make it difficult for Plaintiff and/or any

    disabled individual to safely utilize the restroom facilities.

(iv)    The height of the bottom edge of the reflective surface of the mirror in the

    bathrooms exceeds 40 inches from the finished floor which exceeds the

    maximum height permitted by Section 603.3 of the 2010 ADAAG standards.

    This violation would make it difficult for the Plaintiff and/or any disabled

    individual to properly utilize public features of the restroom.

(v) The accessible toilet stall door is not self-closing and therefore violates section

    604.8.2.1 of the 2010 ADAAG standards. This would make it difficult for the

    Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

(vi)    The height of coat hook located in accessible restroom stall is above 48

    (forty-eight) inches from the finished floor in violation of section 308.2.1 of

    the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or

    any disabled individual to utilize the restroom facilities.

(vii)   The accessible toilet stall door swings into the clear floor space required by

    the sink vanity and therefore violates section 604.8.1.2 of the 2010 ADAAG

    standards. This would make it difficult for the Plaintiff and/or any disabled

    individual to safely utilize the restroom facilities.

(viii) Due to the placement of a vanity, the restroom has walking surfaces lacking

    a 36 (thirty-six) inch clear width in violation of section 403.5.1 of the 2010

    ADAAG standards. This violation would make it difficult for Plaintiff and/or



                                       16
        Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 17 of 20




            any disabled individual to properly utilize the restroom facilities at the

            Property.

      (ix)     The hand operated flush control is not located on the open side of the

            accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

            This would make it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.

      (x) The restrooms have grab bars adjacent to the commode which are not in

            compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

            too short. This would make it difficult for Plaintiff and/or any disabled

            individual to safely utilize the restroom facilities.


      (i) The accessible toilet stall lacks the required size and turning clearance (60

            inches minimum) as required in section 604.8.1.1 of the 2010 ADAAG

            standards. This violation would make it difficult for Plaintiff and/or any

            disabled individual to utilize the restroom facilities.

      32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the New Asia and

Property.

      33.      Plaintiff requires an inspection of New Asia and Property in order to

determine all of the discriminatory conditions present at the New Asia and Property in

violation of the ADA.

      34.      The removal of the physical barriers, dangerous conditions and ADA



                                                17
        Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 18 of 20




violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.    All of the violations alleged herein are readily achievable to modify to

bring the New Asia and Property into compliance with the ADA.

       36.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the New Asia and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the New Asia and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.    Upon information and good faith belief, the New Asia and Property have

been altered since 2010.

       39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the New Asia and Property, including those alleged herein.

       41.    Plaintiff’s requested relief serves the public interest.

       42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

                                              18
        Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 19 of 20




detriment to Defendant.

      43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the New Asia and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find New Asia in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing their discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject New Asia to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: March 5, 2021.

                                         Respectfully submitted,

                                         /s/ Dennis R. Kurz
                                         Dennis R. Kurz
                                         Attorney-in-Charge for Plaintiff

                                           19
Case 5:21-cv-00225-DAE Document 1 Filed 03/05/21 Page 20 of 20




                            Texas State Bar ID No. 24068183
                            Kurz Law Group, LLC
                            4355 Cobb Parkway, Suite J-285
                            Atlanta, GA 30339
                            Tele: (404) 805-2494
                            Fax: (770) 428-5356
                            Email: dennis@kurzlawgroup.com




                             20
